The question presented by this appeal is whether the Legislature may validly appropriate, out of the State Public School Fund, monies to a teachers' salary fund created by Act No. 155 of 1948, and authorize the State Board of Education to distribute those monies in a manner other than that provided by Section 14 of Article XII of the Constitution, as amended by Act No. 2 of the Extra Session of 1947, which declares:
"All State funds for the support of public schools as herein, heretofore, or hereafter provided for, shall be segregated and kept in separate bank accounts, apart from all other State funds. Such funds as may be appropriated out of the general fund shall be paid into the State Public School Fund herein provided for, in twelve equal monthly payments, and all such funds,including any appropriation from the general fund, shall beapportioned and distributed to the parishes and paid out to theparish school boards on the following basis: *Page 734 
"(a) Three-fourths (3/4) of this State fund shall be apportioned and distributed to the several parish school boards in this State and shall be paid in monthly installments, in the proportion that the number of educable children * * *.
"(b) One-fourth (1/4) of this State fund shall be apportioned and distributed to the parish school boards on the basis of equalization, so as to provide and insure a minimum educational program in the common public schools, * * *". (Italics mine).
The majority hold that Section 14 of Article XII, as amended, is ambiguous and equivocal. Based on this premise, the Court proceeds to interpret the fifth paragraph of the section in such a fashion as to transpose its plain language and substitute therefor a new concept which may produce unheralded results. For my part, I find no room for judicial interpretation or construction as the language in the Section is perfectly clear and expresses, beyond peradventure, the intention of the people that all monies dedicated, appropriated or otherwise paid into the State Public School Fund must not only be segregated and kept apart from all other State funds but also that they cannot be paid out or distributed to anyone other than the various parish school boards and upon any other basis than the 3/4 — 1/4 apportionment set forth in subparagraphs (a) and (b) of the fifth paragraph.1 *Page 735 
The majority concede the literal clarity of Section 14 of Article XII — for, after quoting the section in full, the opinion states that "A reading of the provisions of this section as presently constituted, without taking into consideration the history of their development or the legal principles relating to the Legislature's control over state finances, furnishes the impression that an appropriation from the State Public School Fund can legally be made only" by distributing the money to the Parish school boards in accordance with the 3/4 — 1/4 formula set forth therein. But, by assuming the obscurity of the provisions "when considered in the light of the history of their development" and employing this as a base for pursuing an investigation of their spirit, the opinion goes on to declare that it never was intended that the public school fund was to be rendered immutable from legislative control, disposal and appropriation insofar as concerns the excess of the $10,000,000 minimum which the Legislature is required to furnish by tax appropriation and otherwise under the first subparagraph of the fifth paragraph of the Section. In this construction, the Court has judicially changed the minimum $10,000,000 requirement to a maximum fund in respect to legislative control over the public school fund and, perhaps, with dire future effects — for, now that the legislative restraint is lifted, that department of government can allocate all school funds in excess of $10,000,000 to any purpose which it desires without any *Page 736 
basis of equality so long as it is tagged for public school support.
As shown by items six and seven of Schedule 110 of the General Appropriation Act, No. 350 of 1948, the amounts allocated for distribution to parishes out of the State Public School Fund, in accordance with the provisions of the Constitution, are for the years 1948-1949, 1949-1950, $27,777,796 on the 3/4 per educable basis and $9,259,265 on the 1/4 equalization basis, or a total of $37,037,061 for each school year. Under the ruling of the majority, no more than $10,000,000 of this total amount was required to be allocated in conformity with the educable and equalization formula and the Legislature could have appropriated the huge balance of $27,037,061 to the State Board of Education for distribution or it could have disposed of it by numerous and sundry school appropriations in the manner which it deemed best.
Even if the constitutional provision be viewed as ambiguous, any reasonable interpretation of the language used therein, with due consideration being given to the history of the provision, would not, in my opinion, warrant the conclusion of the majority. In discussing this feature of the case, the opinion harks back to the original provisions of Section 14 of Article XII as written in 1921, which merely designate the proceeds of various taxes for the public schools. No drastic changes were made in the Section until 1934, when the people voted to amend it in accordance with Act *Page 737 
No. 76 thereof. That amendment sets forth, for the first time, the policy of the people respecting the funds for the support of the public schools and their express will to dedicate and earmark those funds for allocation among the various parish school boards on the 3/4 — 1/4 basis. The opening sentence of the section, which is unchanged in its present form, reads: "State funds for the support of the public common schools of elementary and secondary grades shall be derived from the following sources and shall be apportioned to the parish schoolboards in the manner herein provided: * * *."
Thus, there can be no doubt as to the intention of the people to create a fund for the support of the public schools, provide the source of the fund and the manner of its apportionment. The first, second, third and fourth paragraphs of the Section refer exclusively to the source of the fund and the all important fifth paragraph provides for the allocation of all monies in the fund on the 3/4 — 1/4 formula in exactly the same language as contained in the Section as presently amended — except that it is provided that, in the event the annual $10,000,000 required in the fund is not received, then the apportionment shall be on a 5/6 — 1/6 instead of the 3/4 — 1/4 basis. In addition, there is another exception which has been deleted from the Section in its present form — that is, that the State's support for schools for any Parish shall not exceed 90% of the cost of the minimum State educational program in that Parish. *Page 738 
The constitutional provision, as first incorporated by the amendment in 1934, has continued without change up to the present time — except in the particulars above pointed out and also certain changes in 1936 and 1940, which are unimportant here. The majority think that the elimination, in 1947, of those provisions, relative to the change in fractional apportionment in case the tax collections are insufficient to provide the $10,000,000 minimum and the proviso that the State support shall not exceed 90% of the Parish cost, supplies a foundation for the holding that the $10,000,000 minimum appropriation for the fund is really a maximum requirement insofar as legislative control is concerned. I cannot see how the omission of these provisions in 1947 had any significance or effect upon the construction to be given that amendment or that it forms any basis for the transposition of the $10,000,000 minimum into a maximum.
But, aside from all other considerations, the most serious objection to the ruling herein is that it has the effect of overriding the will of the people expressed at the last Congressional election. After House Bill 178, which later became Act No. 155 of 1948, had been finally passed by both houses of the Legislature and had been sent to the Governor, but before the Governor had acted upon it, the House of Representatives, on June 23, 1948, amended Senate Bill No. 29 to add thereto a proposal to amend Section 14 of Article XII of the Constitution *Page 739 
by adding a new paragraph (numbered 6) to the Section, reading as follows: "Sixth. Anything contained in this section or any other provision of this constitution to the contrary notwithstanding,the Legislature may appropriate sufficient moneys out of theState Public School Fund to pay the salary of State Superintendent of Public Education, the expenses of operating the State Department of Education, the amounts necessary for vocational education and vocational rehabilitation, the amounts necessary to participate in furnishing lunches to the school children of the state, the amounts necessary for the operation of the Teachers' Retirement System including reimbursement to the parish and city schoolboards for their contributions as employers to the teachers' retirement fund, and the amountsnecessary to provide for the payment of minimum salaries, as maybe fixed by the Legislature, to teachers in the public commonschools of elementary and secondary grades. Any provision of paragraph Fifth of this Section, or any other provision of this Constitution, in conflict with the provisions of this paragraph, are, to the extent of such conflict only, repealed. Any such appropriations made by the Legislature prior to *Page 740 
the adoption of this section are ratified and confirmed." (Italics mine).
This amendment became Act No. 512; it was submitted to the electors and defeated at the Congressional election held on November 2, 1948. The majority opinion asserts that this amendment, which squarely placed before the people the question of whether it was desirable to permit distributions out of the State Public School Fund in a manner other than that provided for in Section 14 of Article XII, was in the nature of a precautionary measure "taken by reason of the ambiguity attending the constitutional provisions under consideration."2 If the correctness of the majority statement be conceded, the view does not provide a satisfactory explanation of the fact that the Legislature asked the people to change the Constitution in order that monies could be diverted from the State Public School Fund in a manner other than that provided for and that the proposal was rejected. This disapproval of the people constituted their own interpretation of the meaning of Section 14 of Article XII and furnishes, in my opinion, a complete answer to any charge that the provision, as it presently stands, is vague and indefinite. *Page 741 
After all, if the Section is to be regarded as obscure, it is the duty of the Court to discover the intention of the people by interpretation and construction.3 What better guide could be had to that discovery than the answer given by the people on November 2, 1948 to the proposal to amend the Section?
I believe that the judgment of the district court should be affirmed.
1 It is a cardinal rule of statutory construction that "When a law is clear and free from all ambiguity, the letter of it is not to be disregarded, under the pretext of pursuing its spirit." Article 13 of the Civil Code.
2 This is pure speculation, as there is nothing to show that the Legislature submitted the amendment to the people as a matter of precaution or that it entertained the belief that the constitutional provisions were ambiguous. As long as we are in the realm of conjecture, I think that it would be more reasonable to assume that the Legislature, acting upon competent legal advice, felt the necessity for the amendment in view of the clear provisions of Section 14 of Article XII of the Constitution.
3 Article 18 of the Civil Code provides: "The universal and most effectual way of discovering the true meaning of the law, when its expressions are dubious, is by considering the reason and spirit of it, or the cause which induced the Legislature to enact it." See also In re Hibernia Bank  Trust Co.,185 La. 448, 169 So. 464 and cases there cited.